The banning of exports and the safe storage of metallic mercury (debate)
The next item is the report by Dimitrios Papadimoulis, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and the Council on the banning of exports and the safe storage of metallic mercury - C6-0363/2006 -.
Mr President, I am pleased to open this debate on the proposal for a regulation of the European Parliament and the Council on the banning of exports and the safe storage of metallic mercury. I should like to thank the draftsman and the Committee on the Environment, Public Health and Food Safety for their efforts so far. I should also like to thank the Committee on International Trade and its rapporteur, Mr Holm, for their contribution to this file.
Mercury is internationally recognised as highly toxic to humans, ecosystems and wildlife. Initially seen as an acute local problem, mercury pollution is now also understood to be global, diffuse and chronic. High doses can be fatal to humans and even relatively low doses can have serious adverse neuro-developmental impacts.
Against this background, the Commission developed a comprehensive Community strategy concerning mercury, which was adopted in January 2005. Its key aim is to reduce mercury levels in the environment and human exposure through a number of actions that address all aspects of the mercury lifecycle. The European Parliament welcomed the strategy and its overall approach in the resolution adopted in March 2006.
The proposal that is now before you implements two key actions identified in the strategy, namely Action 5 (by banning the export of metallic mercury from the Community) and Action 9 (by requiring the safe storage of mercury that is no longer needed in the chlor-alkali industry).
The primary production of mercury came to an end within the Community four years ago when the last active mine in Almadén in Spain stopped its activities. The environmentally desirable phasing-out of mercury-cell technology into chlor-alkali industry results, however, in a new source of mercury supplies: some 12 000 tonnes of surplus mercury will come out of the sector over the next number of years until its transition to mercury-free technologies is completed.
Most mercury is currently exported from the Community, and exports of up to 800 tonnes per year end up, at least partly, in unregulated and uncontrolled uses like artisanal gold mining. This is how EU mercury is adding to global mercury exposure.
The basic aim of the proposed regulation is to stop these exports and to ensure that mercury no longer used in the chlor-alkali industry is safely stored and cannot re-enter the environment.
On the basis of the impact assessment, the Commission also proposes to apply the safe storage requirement to two other industrial sources of mercury - natural gas cleaning and mercury resulting as a byproduct of non-ferrous metal mining.
The storage obligation is a logical development from the export ban, as the small remaining internal market for mercury will be unable to absorb the quantities at stake. Recycling and recovery will ensure that mercury is still available for remaining legitimate uses. Storage operations will fall under the legal framework of the Waste Landfill Directive, with additional safety requirements reflecting the specific properties of metallic mercury.
The Commission aimed at proposing a straightforward, simple legislative proposal that is backed by a sound knowledge base and avoids, in line with the principles of better regulation, any excessive administrative burden for industry or for public administration.
The proposal refrains from taking legislative action in fields where the impact assessment did not provide any solid justification for such action or any clear view on its possible impact.
I should also like to underline that the industry concerned, namely the chlor-alkali sector, signalled its support for this proposal and is willing to sign up to a voluntary commitment. This commitment engages industry to select highly qualified storage operators and ensures that key data on mercury flows will be made available.
The Commission intends to acknowledge this commitment, in line with the principles and procedures set out in the communication on the environmental agreements adopted in 2002.
It is not the purpose of the proposal to implement the whole of the mercury strategy: its scope is deliberately more concise. Work on other actions of the strategy is ongoing.
Mr President, Commissioner, ladies and gentlemen, mercury and mercury compounds are highly toxic substances. Even in low doses, they have an adverse impact on our cardiovascular, immune and reproductive systems. In the environment, mercury can change into methylmercury and concentrate in the food chain, especially in the aquatic environment. In the city of Mina-Mata in Japan in 1956, 8 000 people died because they ate fish with a high mercury content.
Mercury is a global problem and needs coordinated international action to resolve it. The European Union cannot argue persuasively for a reduction in the supply and demand of mercury and, at the same time, continue to be one of the main suppliers in the world. The Commission proposal for a regulation is a unique opportunity to break the cycle of exports of this dangerous substance.
I am extremely satisfied that both the Committee on the Environment, Public Health and Food Safety and the Committee on Legal Affairs rejected the double legal basis and opted for Article 175 as the only basis, given that the objective of the regulation is to protect the environment and public health.
As far as the starting date for banning exports is concerned, I am calling for something fair and simple: we in the European Parliament need to remain consistent with the resolution we ourselves adopted by a very large majority in March 2006 on the Community Strategy Concerning Mercury. That is why I call on you to vote in favour of Amendment 43, so that we are consistent with these stated positions of the European Parliament. I think that the compounds and mercury products already subject to restricted use and marketing in the European Union should also be included in the export ban, as we agreed in March last year.
What message are we sending to third countries if we export to them the mercury products banned in the European Union because they are dangerous? Will we remember the well-known phrase 'bon pour l'orient'? As far as the ban on mercury imports is concerned, there is no sense in storing mercury from the European Union on the one hand and in importing mercury for use within the European Union on the other. We are calling for common sense. Besides, supply currently exceeds demand, according to the Commission figures, and this situation looks likely to continue in the future.
As regards the storage obligation for metallic mercury no longer used in the chlor-alkali industry, again my views are based on the resolution adopted by the European Parliament. I am calling, until such time as there are appropriate techniques for the final disposal of mercury, preferably in solidified form, for temporary storage in a recoverable form, either in underground salt mines or in surface installations used exclusively and equipped for temporary storage. Otherwise, the storage site for this toxic substance will be the human body itself. Anyway, we are not talking about millions of tonnes. In all, the surplus quantities of mercury in the chlor-alkali industry are estimated at approximately 12 000 tonnes, the volume of which - due to its high density - is approximately 1 000 cubic metres.
At the same time, I am calling for the adoption of a basic framework of preconditions for storage ensuring continuous monitoring, safety specifications, regular reporting, exchange of information and penalties in accordance with the 'polluter pays' principle in the event of non-compliance.
Responsibility during temporary storage should remain with the owner of the storage installation, while the Member States should assume administrative and financial responsibility for safe final disposal. I am therefore calling on the Member States to create a fund on the basis of financial contributions from the chlor-alkali industry which will provide the necessary resources. I am also calling for a register of buyers, sellers and traders of mercury to allow regular monitoring of movements of imports and exports.
Let us stand against a watered down regulation which will not provide the level of protection of public health and the environment wanted by the citizens. The call for a ban on exports and the problem of storage must be addressed on the basis of these criteria. The relative cost - for such an investment in the future - is comparatively very low in the face of the exponential benefits it will generate. The European Union, the European Parliament can and must stand at the vanguard of global efforts to withdraw mercury. I hope that our decisions tomorrow will contribute towards this.
draftsman of the opinion of the Committee on International Trade. - (SV) It is high time that we took this important decision concerning a ban on exports of metallic mercury. There are probably not many people who are aware of this, but the EU is in actual fact the world's largest exporter of the substance. More than 1 000 metric tons are exported each year from the EU to other countries. That is almost a third of the entire world trade in metallic mercury. Mercury, which is dangerous, ends up almost exclusively in developing countries, where it causes a very great deal of harm.
I am pleased to adopt a position on a well thought-out report by my colleague, Mr Papadimoulis. This report is not only about banning exports of metallic mercury. It is also about obtaining safe storage of this dangerous substance, something that I think is very positive. I am particularly pleased that Mr Papadimoulis has contributed a number of considerable improvements to the Commission's proposal.
These improvements include the following:
extension of this regulation to include products and mercury compounds,
extension of the ban to include imports,
entry into force of the ban on a date earlier than that desired by the Commission, that is to say 2010 instead of 2011,
setting up of a tracking system for the mercury trade in order to obtain increased monitoring of mercury,
support for developing countries as they convert to modern, mercury-free technology.
These changes are precisely in line with what I proposed as draftsman of the Committee on International Trade, and I am very grateful for them.
All that worries me is the demand by the Group of the Alliance of Liberals and Democrats for Europe for a split vote. A split vote would threaten to undermine important parts of this otherwise excellent report. Stick, therefore, to the rapporteur's approach designed to safeguard the environment and public health and do not adopt the ALDE Group's market-based approach.
Tomorrow the EU shall, then, assume its responsibilities and stop dumping lethal mercury in developing countries. It is really high time it did so. With our changes and improvements, the EU will also assume its historic responsibility to support countries in the South as they change over from using mercury to using cleaner technologies. This will safeguard the health of thousands of people and of our common environment. That would be no bad thing.
draftsman of the opinion of the Committee on Legal Affairs. - (ES) Mr President, we had no difficulty in the Committee on Legal Affairs in dealing with the issue of the legal basis, because the aim of this measure is not the implementation of commercial policy - and Article 133 is not therefore applicable - but the protection of health - and Article 175 is therefore applicable. The Committee on Legal Affairs has therefore proposed that the sole legal basis be Article 175, with all of the consequences of that from a procedural point of view.
Having said that, Mr President, as an MEP from a country that has very close historical links to mercury activities, I would like to point out that Mr Callanan's Amendment 40 on the storage of mercury is much more precise than the text that the Commission had proposed with regard to Article 3(1a). Having proposed this legal basis, therefore, Mr President, I would also call for support for Mr Callanan's Amendment 40.
on behalf of the PPE-DE Group. - Mr President, as this House is well aware, this proposed regulation on the banning of exports and storage of metallic mercury is in line with the commitments contained in the Mercury Strategy which we passed in March 2006.
The PPE-DE Group supports the broad aims of the regulation. Mercury must be disposed of and stored safely in order to protect human health and the environment. Mercury cell technology is being gradually replaced by the environmentally superior and energy efficient membrane cell technology and this conversion is releasing surplus mercury across the European Union. The aim of this regulation is to prevent this decommissioned mercury from entering the world market. In my view the Commission's proposal is broadly acceptable and the most workable approach.
With regard to the date for the entry into force of the export ban, amendments have been tabled to bring that date forward. We do not support those amendments. The timing of the ban was debated at length prior to the Environmental Council in June 2005, and the 2011 date was agreed in the Council conclusions as contained in the Commission's proposal. In my view, nothing has changed since the Council took that decision and I would not wish to have those very difficult decisions reopened. This could only delay the introduction of the ban, especially if it encouraged the re-examination of whether an export ban is in fact the best way to achieve the EU's aims. The date that has been chosen is the date that appears to gain the most support from a majority of Member States and of course, equally importantly, from the many other stakeholders involved. That date has been set by the Commission with the agreement of the Spanish authorities and Minas de Almadén in order to leave enough time to reorganise and restructure that company, and I think it deserves all of our support.
I am not in favour of the proposals to introduce a ban on the import of mercury and mercury compounds. Given the quantities of mercury rising from the decommissioned chlor-alkali plants within the Community, there would appear to be absolutely no commercial incentive for imports and thus no necessity for including an import ban at this stage. The market is quite capable of regulating itself.
Similarly, we are also not in favour of extending the scope of the export ban. We accept the Commission's view that metallic mercury is by far the most relevant substance in terms of quantity, as compared to mercury compounds and products containing mercury, and that extending the export ban would be very premature at this stage. Furthermore, companies would simply relocate and continue producing. Is it really up to us to regulate what other countries in the world get up to? I personally think not. Both extensions to the Commission's proposal require deeper analysis of better regulation principles and the cost and impact of existing business.
on behalf of the PSE Group. - (ES) Mr President, ladies and gentlemen, for you, mercury is just a toxic metal which we need to get rid of and which you have only seen in thermometers when you have had a fever. To me, mercury also brings to mind a place in my province, Almadén, whose mines were one of the birthplaces of the workers' movement in Spain. Mercury brings to mind thousands of men and women who lived from it for centuries, hundreds of names and faces, friends with whom I have worked as a Socialist Member of Parliament over the last 30 years, explaining to them, persuading them and supporting them with alternatives in order to overcome the paradox that human progress, which was getting rid of mercury, appeared to be heralding their disappearance.
These people have appreciated our efforts and just the other day confirmed their faith in us by voting for Socialist Party candidates in their local councils. Today, thinking of those friends and re-stating my commitment to them, I would like to thank the honourable Members for their understanding, enshrined in the text approved in the Committee on the Environment, Public Health and Food Safety and which we will improve tomorrow by means of certain amendments.
There are three favourable pieces of information which will be received in Almadén with gratitude, interest and hope. Firstly, it is recommended that specific Community economic compensation be granted for the socio-economic progress of Almadén and its surrounding area. Secondly, it is recommended that we prioritise the study of Almadén as the location for the mercury store intended for the safe storage of all of the metal in existence in Europe. Thirdly, given the existing experience and familiarity in Almadén with treating mercury, common sense dictates that the store should be located where more than 80% of the European Union's mercury is already being stored in complete safety.
Someone from my region told me that taking mercury from Almadén to anywhere else would be like taking the piano to the piano stool rather than taking the stool to the piano in order to play a concert.
Finally, we are grateful for the consistency of those people who propose that exporting and other operations with mercury should be able to be carried out - as we had stated in the Matsakis report - until 2010, and indicating the date of 1 December, thereby allowing mercury to be in circulation for rather longer.
I am sure that, with the resolution that we will approve tomorrow, Parliament will be in a good position to take on its codecision duties within the relevant negotiation with the Council.
on behalf of the ALDE Group. - Mr President, Commissioner, I should like to express my sincere congratulations to Mr Papadimoulis for his excellent report, and I wish to thank him for cooperating with the shadow rapporteurs.
In general terms, the rapporteur has sought to make the Commission's proposal somewhat more strict, rightly so in some aspects. However, in two areas, such a position seems neither entirely wise nor realistic.
The first area relates to bringing the proposed deadline date forward to 2009. In our view, this is impractical and unobtainable. We feel that we should keep to the 1 January 2010 deadline, as we previously decided in the Mercury Strategy.
The second area is more controversial, that of the storage of metallic mercury. In my view, the controversy arises largely because of the confusion as to what temporary and permanent storage really mean in practice. The line I support is that if storage can be achieved in local salt mines or other approved suitable places, under strict conditions with complete monitoring and safety guarantees for thousands of years, then this is good enough for me. There is no need to specifically stipulate in this piece of legislation the obligation to retrieve this mercury and transport it across Europe to a new, more permanent storage facility. If the legislators of the future take into consideration any new technological advancements which make it safe for stored mercury to be treated in a particular way or moved to a new location, then I am sure this can and will be done whatever we put in this legislation now.
In conclusion, let us use common sense and keep things simple and in perspective. Until recently, mercury was and, in many cases, still is in every household and in every doctor's and dentist's surgery, as well as in every hospital in the form of thermometers, barometers, sphygmomanometers, tooth fillings, etc. We need to get rid of mercury, but it is neither a highly contagious lethal virus nor a nerve gas compound which is deadly on near touch. Therefore, in dealing with the amendments to this report, let us try not to exaggerate and not to go over the top with our demands.
on behalf of the UEN Group. - (PL) Mr President, the European Parliament and Council regulation on the banning of exports and the safe storage of mercury is a document that restricts the occurrence of mercury in the environment and its effect on people and animals. Between 1990 and 2000, the countries of the European Union reduced global mercury emissions by 60%. In the meantime, these emissions have risen by 20% across the world.
In the 1940s, my friends and I found some mercury and were pleased when the coins we dipped in it became a silvery colour. Today, society's attitude towards mercury has changed dramatically, and the industrial sector is moving away from processes that use mercury due to its toxicity.
Although I find this draft regulation to be positive, I do have a few comments to make. First of all, permanent storage facilities should be found for mercury waste as soon as possible, thus limiting temporary storage. Secondly, the storage facilities should be as close as possible to avoid transporting mercury waste around Europe. Thirdly, we cannot introduce new ways of using mercury waste without properly planning and testing them.
We should be aware that, in view of the dangers of mercury, the industrial sector itself is trying to move away from processes that involve mercury. Amendments 11, 12, 15, 23-27 to the Commission's proposal are not justified.
on behalf of the Verts/ALE Group. - (SV) Metallic mercury is a danger to public health and to the environment, and we now have 12 000 metric tons of mercury that have to be stored. Perhaps that sounds a lot, but it is a volume that could easily fit into half of this Chamber. It would therefore be odd if we were to send this mercury here, there and everywhere and store it in a host of different places and in stores that were unsafe. That is why I am opposed to the attempt by the Group of the Alliance of Liberals and Democrats for Europe to get rid of mercury, because it would only be a temporary solution.
A permanent solution needs to be completely safe. The only completely safe solution is to stabilise the mercury once and for all. Mercury sulphide is almost completely insoluble, which means that it can be stored safely. If it is not stabilised, we cannot have a whole lot of different, badly supervised stores. I am therefore opposed to Amendment 40, because it would undermine safety at work.
It is important for us to agree on one and the same date: 1 January 2010, as stated in Amendment 43, proposed by my group. This prohibits both imports and exports of all products containing mercury, so creating a holistic view of the matter. Anything else would amount to the cynical export of mercury. We know that the chlor-alkali industry must cease exports. If it gets the chance to continue exporting one year after the ban enters into force, it will empty its stores of metallic mercury and be paid for doing so. The mercury will then be used by gold-washers in the Amazon basin and destroy huge river areas by contaminating them with mercury.
It is important for the ban to be introduced on 1 January 2010. Otherwise, we would undermine the whole idea of the export ban.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, mercury is considered a heavy metal, and is very dangerous in the food chain. A number of other heavy metals, such as chrome, nickel, uranium and plutonium can also be classified in the same category.
It is true that not only heavy metals but also a number of lighter elements in the periodic table can, in large quantities, be harmful to health. For example, beryllium is known to cause berylliosis. Mercury is not just a metal that can cause serious harm after consumption in its metallic state, it is also an important substance in the field of technology. In the past, electrolysis, dentistry and jewellery could not do without it. The instrumental method of chemical analysis using mercury drop electrodes is well known, and in 1959, the Czech academic Heyrovský won the Nobel Prize for Chemistry for this process, which he termed polarography. One important issue revolves around the potential uses of mercury and its compounds in industry, although this must, of course, involve the highest environmental standards.
I am not sure whether storing mercury and its compounds in one place is the best solution. The same goes for how long the transitional period should be before the regulation enters into force. It is my impression that for some Member States the period laid down in Amendment 8 is too short. This is why I have reservations about the proposal, although in most Member States mercury and its compounds, including stockpiles, are strictly monitored by the relevant state bodies.
I feel it is unacceptable to enshrine the role of unspecified NGOs in the regulation, regardless of any issues of tolerance and openness to the public, this does not belong in a regulation on the banning of exports and the safe storage of metallic mercury. The involvement of citizens in monitoring activities is covered in other areas of EU legislation.
I fail to understand why salt mines or the mines in Almadén in Spain would be the best place to store mercury and its compounds. It is obvious that the end of operations in any given mine leads to social problems for the miners. In the Czech Republic and other Member States of Central and Eastern Europe, dozens of large mines have been shut down, without anyone drawing up EU regulations to deal with the massive unemployment that that has caused. It strikes me that the bottom of mineral mines might be a better storage place than salt mines. I strongly support the solution of addressing the issue of substances with less than 5% mercury content.
Furthermore, heavy metals in rocks throughout Europe are at normal levels, and in the course of weathering, they - including mercury - find their way into European water supplies. This is why, for example, in the River Elbe concentrations of mercury and other heavy metals are always detected. This is of course a natural occurrence.
There is also the issue of water from old mines, the extraction of mercury from old dumps and waste sludge, which is a potentially massive source of environmental pollution. This regulation cannot, however, cover this issue, of course.
To conclude, I should like to thank all those who contributed to drawing up this regulation, a process that was conducted in a positive atmosphere of cooperation. Mercury and its compounds have a future in science and technology, as this regulation shows, and that is why we support it.
(SK) First of all, allow me to thank the rapporteur, Mr Papadimoulis, for highlighting in the report the need for banning exports of mercury, mercury compounds and mercury-containing products. This is very important to us in the European Union, since the EU is one of the world's biggest mercury exporters. Since this substance is extremely toxic, especially for children, we should take an interest in protection not only in connection with mercury production or use, but also during the storage or handling of mercury waste.
High mercury doses are lethal to humans; smaller amounts of mercury accumulated in the body may cause severe diseases of the immune, cardiovascular and reproductive systems. Industry generates excessive quantities of mercury, for example, in the form of by-products in the chemical industry, in connection with the cleaning of natural gas, or in the extraction of non-ferrous metals and smelting in the metallurgical industry.
One should consider whether, by exporting surplus mercury to third, notably developing, countries, which are the main mercury consumers, we will indeed dispose of mercury. Many developing countries lack funds to deploy modern environmentally friendly technologies, and their supervision is less stringent. I agree with the rapporteur and support his stance that the European Union should not be using double standards - that is, a product which may not be used in the European Union should not be exported to countries which have no legislation on the use of mercury.
We should bear this in mind not only because of the need for environmental protection and nature conservation; we should also remember that this mercury might return in the form of residues in food or by way of polluted rivers, not to mention the risk of exposure for local workers and populations. With regard to mercury and mercury-containing products, the European Union must ensure that mercury supplies are consistent with needs and demand. Surplus mercury must be disposed of in an environmentally sustainable way in accordance with the Hazardous Waste Directive which we have adopted.
At the same time, it is necessary to strengthen monitoring and to penalise strictly any instances of non-compliance. I agree with the rapporteur that manufacturers who produce mercury in the production process should be responsible for its safe storage or environmentally sustainable disposal. This is also important in ensuring continued growth in the industry and encouraging transition to new alternative technologies that are not dependent on mercury. As part of our aid to developing countries, we should put more emphasis on implementing such technologies where the environment has been devastated by this hazardous chemical.
(FI) Mr President, the regulation before us is part of a whole based on the Community's strategy concerning mercury. EU environmental legislation has been brought up-to-date in line with that strategy this session. I am satisfied that we have now reached a stage where our attitudes towards the export of mercury are being reviewed. The EU is, after all, the world's biggest exporter of the substance.
It is undisputable that mercury and its many compounds are toxic to humans and environment, and the cost to society for public health and environmental damage is much higher than had previously been thought. The bans under the regulation and the criteria for storage will also be a clear message to the world outside the EU. We are taking responsibility for this damage.
Crucial to environmental legislation is the notion that the means selected are not only environmentally effective, but also socially sustainable. Environmental considerations mean the export ban on mercury should take effect quickly, as Mr Papadimoulis rightly says. We cannot, however, rush, in the light of other realities. The danger is, actually, that a solution made over here creates a set of new problems over there.
The export ban in the Community should take effect at a time which is in harmony with other international measures on restrictions being sought. As it may still take several years to reach international agreement, it seems right to support the Commission in the scheduling of the export ban. The export of mercury, according to that, would be banned as from 1 July 2011. This has had the support of virtually every Member State.
The same goes for the proposal to include mercury compounds in the export ban. We can ask the Commission for a proposal to extend its scope, when we know enough about its wide-ranging effects. It is at present unnecessary to force a move. Let us continue with the policy we have chosen and solve one problem at a time relating to mercury.
Mr President, mercury is not only a metal but also an ancient part of our culture and civilisation. People have always admired it and believed in its magic powers. For many centuries, mercury had a crucial role in alchemy and the secret sciences.
Mercury, the only liquid metal, is a beautiful material, and one can admire it as a unique piece of nature. However, according to new information, mercury is also a dangerous material and we should protect ourselves and future generations against its toxic effects. The workers in the traditional mercury mines, mostly in Spain, lead a hard and honest life but know that their former profession is over. We should respect the miners' traditions, but the need for a ban must be understood.
The European Union has already banned the use of mercury and materials containing mercury on its territory. Now we want to ban the export of mercury as well. We do so because we also care about the health of other countries and continents. Hopefully, our decision will encourage other countries to reduce their use of mercury as well.
As the shadow rapporteur for the Socialist Group, I had consultations with our Spanish colleagues in the spirit of solidarity. Their understanding was crucial for me. My other guideline was Parliament's resolution of March 2006. Our decision should balance environmental concerns and the interests of the industry.
As far as the date of the ban is concerned, different proposals were tabled: 2011 by the Commission, 2009 by the rapporteur and 2008 by the NGOs. I decided to suggest 1 December 2010 as an acceptable compromise, in accordance with Parliament's resolution of last year. Other dates and deadlines should correspond with this basic date. If we voluntarily ban the export of mercury, it is more than logical to ban its import as well.
As far as storage is concerned, there were different proposals: Almadén by Spain, a salt mine by Germany and solidification by others. As we have not yet settled on a solution, we should not support amendments excluding specific potential solutions. We should support our Spanish Socialist colleagues' proposal calling for compensation for Almadén, the largest European mercury mine.
The scope of the ban should cover every material with a mercury concentration of 5% or more. We have to close loopholes, as it is very cheap to convert mercury into calomel. It is very important to each of us to aid agreement by means of a simplified compromise package, otherwise we will run into chaos and, most probably, there will be no regulation before the next Parliamentary elections.
As shadow rapporteur, I worked for a compromise. A good compromise serves our citizens better than postponed debates that do not lead to any kind of regulation.
(DE) Mr President, mercury must be banned comprehensively and quickly. It is nothing short of cynical to take hazardous products out of circulation here but continue to permit their export to other countries.
We know that mercury spreads worldwide via water and air. Ultimately, the mercury would also end up and harm people here. It is nothing short of absurd for us to issue warnings, as the Commission has done, that pregnant women and children should eat no more than 100 grams of tuna per week since it is so contaminated with mercury.
We know - and a study published in The Lancet has demonstrated this once more - that heavy metals cause damage to the nervous system and also lasting, irreparable brain damage, particularly in children. It must be our primary objective to enforce this export ban, therefore, as we would lose credibility in the eyes of the international community if we were to say: we want to protect ourselves, but exports are allowed.
(DE) Mr President, Commissioner, ladies and gentlemen, mercury is everywhere: for example, it crosses the placental barrier. Mercury is a metal that is liquid at room temperature and readily evaporates. The limit value for metallic, inorganic mercury in blood is 25 micrograms, and that for organic mercury compounds is 100 micrograms. I shall not go into the effects of mercury poisoning here. I am sure you are all familiar with Minamoto in Japan. The issue here is not only the economic pros and cons for our Community, therefore, but also the protection of the health of our fellow citizens and the protection of an intact environment.
The report by Mr Papadimoulis, whom I thank for this work, will mean that there is an end to the export of mercury compounds from Europe and that the EU starts work on the safe storage of the existing material. At the same time, it makes sense for all mercury compounds to be covered by the export ban where a substitute is available, which is the case for almost all uses. In addition, as far as we know, we as exporters of a hazardous substance are not able - and, pursuant to our WTO commitments, not entitled - to demand that the recipients make the mercury traceable, which means that the whereabouts of the mercury are unclear and that there is a very definite possibility that it could return to the Community. I consider Article 175 of the common treaties applicable to this Regulation. The tightening of the rules, the shortening of the deadlines and the inclusion of mercury compounds in the export and import provisions are both appropriate and toxicologically consistent. I am sure there is still room for negotiation to reach agreement on the deadlines.
With regard to the final storage of mercury, attention is being paid to research, as it has not proved possible thus far to find a reliable storage method for this in use on an industrial scale anywhere in the world. The quantities involved run into the thousands of tonnes.
I endorse the report in the original version presented by the Committee on the Environment, Public Health and Food Safety.
(SV) I wish to thank the rapporteur, Mr Papadimoulis, for his excellent work. Last autumn I took part in a study in which a sample of my hair was taken and investigated for its mercury content. Amazingly enough, I in actual fact had a relatively high quantity of mercury in my body, a state of affairs that is extremely worrying. I am pregnant and have high mercury levels which are now in danger of harming the child I am carrying and which may lead to the child having difficulty concentrating as an adult.
The high mercury levels are also worrying because I come from a country that has come a very long way when it comes to abolishing mercury. We no longer use thermometers containing mercury, and amalgam is generally not used for repairing our teeth. Nonetheless, I have high mercury levels in my body.
There are alternatives to mercury. In view of the serious health effects of mercury, we could phase it out, and not only here in Europe but also globally.
This very evening, we are concerned with imposing an export ban and finding ways of storing used mercury safely, so ensuring that we do not contribute to spreading mercury around the world.
So that the export ban cannot be circumvented, my efforts have been directed at ensuring that it enters into force as quickly as possible and that it is extended to include other mercury products. They have also been directed towards our not today committing ourselves irrevocably to any particular form of terminal storage, because we do not in actual fact know at present what is the optimum technology for terminal storage. In the present situation, mercury should, then, be stored in safe but temporary stores.
I particularly hope that, in the future, it will be possible for all women throughout the world to eat fish from the water close to them, without being in danger of damaging their children's development.
(FR) Mr President, Commissioner, this is a battle that should have all of us rallying to the flag. It is a matter of public health and even of public safety.
We know the dangers, the ravages of mercury on the health of those who come into contact with it. Since the start of the industrial age, the problems have only worsened to assume alarming proportions. Since Minamata and the chain of horrors emanating from that disastrous saga of industrial pollution, we have been even more clearly aware that mercury is dreadfully dangerous. Nevertheless, we have carried on regardless, almost as if nothing had ever happened.
Throughout the intervening period, the God Mercury has continued to exact a heavy tribute from native populations in gold-washing areas, such as French Guyana, and the same applies to those on the other side of the globe who, in unimaginable conditions, recycle our industrial, electronic and other waste, not to mention the workers in Europe who operate in battery-recycling plants.
Yes, it is high time we got rid of this poison, and the only solution is a pure and simple ban here in Europe and throughout the rest of the world, because this poison is everywhere, even in the organs of polar bears, for example, which live where it is neither produced nor used. I regret that my group's proposals for a more rapid prohibition were not adopted and that underground storage was not rejected. Be that as it may, this is no longer the time for regrets but for securing the largest possible majority in support of a definitive ban on this dangerous metal.
(ES) Mr President, this proposal for a Regulation proposes banning exports of metallic mercury from 1 July 2011 at the latest, and in parallel includes provisions on the safe storage of the surpluses of mercury that are going to be produced above all as a result of the withdrawal of mercury cells from chlor-alkali factories; it is calculated that, throughout Europe, these cells contain approximately 12 000 tonnes of mercury.
Bringing forward the time limit for the ban on metallic mercury exports goes against the consensus achieved both by Parliament when we debated the Community strategy on mercury and by the agreement that the Commission has signed with Euro Chlor, the European Federation of Chlor-Alkali Producers. The latter has accepted putting an end to mercury exports from 1 July 2011, and I believe that these agreements must be respected and under no circumstances must the date for banning mercury exports be brought forward.
The surpluses from the chlor-alkali industry must be stored, because that storage is necessary. The resolution on the Community strategy on mercury, approved in March 2006, states that 'consideration should be given to the possibility of using Almadén for the safe storage of the existing metallic mercury stocks or metallic mercury sub-produced by industry all over Europe but not mercury-containing articles that have become waste, thus making use of the infrastructures, local manpower and technological expertise existing there'.
I would also like to point out that the text of the Community strategy clearly acknowledges the historic importance of mercury to Almadén and the need for it to be compensated for all of this.
I would like to end by saying that I am against the amendments that propose that only solid, rather than liquid, mercury should be stored. Given the current state of research, we are not in a position to solidify mercury, and liquid mercury will therefore have to be stored. Furthermore, it can be stored very safely, without creating any vapour, the vapour being the pollutant.
Mr President, let me now turn to some of the key amendments in detail.
Amendments 1, 7, 8, 9, 20, 21, 22 and 44 imply a significant extension of the scope of the proposal through the introduction of an export ban for cinnabar ore, calomel, mercury compounds and some mercury-containing products, as well as through the addition of an import ban. The Commission considers these amendments to be either unnecessary or not sufficiently justified. In the absence of mercury mining activities in the Community, there is no need for an export ban on cinnabar ore.
In a similar way, the Community has been a massive exporter of mercury, but not an importer. The impact assessment concluded that secondary sources of mercury - recycling and recovery - will cover the remaining demand within the Community. As mercury compounds and mercury-containing products are concerned, we would need a much more developed information base to justify such an extension. For the time being, it is not possible to estimate in a reliable way the possible impact of such a measure on industry and society, within the Community as well as in third countries. Using legislation to prevent a hypothetical problem would not be considered good practice in terms of better regulation.
Several amendments - numbers 12, 25, 27, 28, 29 and 45 - exclude the long-term storage or final disposal of metallic mercury, allowing for temporary storage only. It is worth noting that no environmentally and economically sound solution for the stabilisation of mercury prior to its disposal exists at present.
Amendments 6, 24 and 36 imply that preference should be given to the former mining site of Almadén for the storage of mercury. The Commission is well aware of the economic and social implications of the mine closure and the end of trading activities on the site. It does not, however, want to prescribe a single storage site to economic operators.
Amendments 8, 10, 13, 30 and 32 increase the administrative burden for industry, as well as for Member States and the Commission. The Commission has strong doubts about the potential effectiveness and benefits of these very detailed requirements as compared to their costs.
As regards the legal basis referred to in Amendment 2, the Commission proposal follows the line given by the European Court of Justice in its judgments in cases C-94/03 and C-178/03 concerning the Rotterdam Convention on prior informed consent for imports of chemicals. Our proposal is very similar in character, as it proposes trade-related measures as an environmental policy instrument. We cannot, therefore, support the amendment to the legal basis.
Amendments 17 and 34 calling for the introduction of an article on penalties are, however, acceptable to the Commission.
In summary, the Commission can support eight of the proposed 50 amendments fully, in part, or in principle. I shall give Parliament's secretariat a list detailing the Commission's position on the amendments.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Written statements (Rule 142 of the Rules of Procedure)
in writing. - It is clear that mercury is a substance that needs to be dealt with in a cautious and secure manner. This report deals with the important broad issue of handling mercury in import, export and the storage of the substance, while giving a timeline for export and import bans. I support the Commission's proposals for regulation on this issue and believe, broadly-speaking, that it is a good thing. I would like to echo the Commission's comment that this report follows the Mercury Strategy which was passed in March of last year, and want to encourage the Commission in its ongoing work on the Mercury Strategy. This is only one report of many that will deal with other issues such as the use of small amounts of mercury in the dental industry. I am sure work on other strategic issues is ongoing.
Annex - Position of the Commission
Papadimoulis report
The Commission can support fully, in part, or in principle 8 amendments: 3, 4, 5, 14, 17, 23, 31, 34.
The amendments which the Commission cannot support are: 1, 2, 6 to 13, 15, 16, 18 to 22, 24 to 30, 32, 33, 35 to 50.